Case 1:19-mc-20215-FA|\/| Document 10 Entered on FLSD Docket 02/11/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division
Case Number: 19-20215-CIV-MOREN()

1N RE APPLICArroN oF rHE FREE
AND sovERErGN MEXICAN sTATE
or QUINTANA Roo FoR JUDICIAL
AsslsrANcE PURSUANT ro

28 U.s.C. § 1782,

/

 

ORDER OF REFERRAL TO MAGISTRATE JUDGE LOUIS
FOR ALL PRETRIAL PROCEEDINGS

THIS CAUSE came before the Court upon a sua sponte review of the record.

PURSUANT to 28 U.S.C. § 636 and the Magistrate Judge Rules of the United States
District Court for the Southern District of Florida, the above-captioned action is referred to
United States Magistrate Judge Lauren F. Louis to take all necessary and proper action as
required by law, with respect to any and all pretrial matters. Pursuant to Magistrate Judge
Rule l(C), the Magistrate Judge need not submit a Report and Recommendation to this Court for
disposition of non-dispositive motions Which have been referred

lt shall be the responsibility of the respective parties in this case to note on all motions
and submissions pertaining to the referenced matters the name of the assigned Magistrate Judge
Lauren F. Louis. /\

DONE AND ORDERED in Chambers at l\/Iiami, Florida, this 3 of February 2019.

  
    

FEDERICO .
UNITED S TES DISTRICT JUDGE
Copies furnished to:

United States Magistrate Lauren F. Louis

Counsel of Record

